


Exhibit 10.3




Staples, Inc.
Employer ID:
500 Staples Drive
Framingham, MA 01702
«FirstName» «LastName»     EMPLOYEE ID:    
«Address1»    LOCATION:    
«Address2»
«City», «State» «Zip»    
«Country»


Staples, Inc. (“Staples”) hereby awards to the recipient named above (the
“Recipient”) the right to earn a number of shares of Common Stock of Staples
determined in the manner set forth below (the “Shares”), in accordance with and
subject to the terms, conditions, and restrictions of this Agreement (as defined
below) and the Staples’ 2014 Stock Incentive Plan, as further amended or
restated from time to time (the “Plan”). If the conditions described below are
satisfied, the Shares will be issued on the March [__________] Board Meeting
Date (as defined in Section 2(b) of the PSA Terms attached hereto).


Date of Agreement:                                [__________]
Performance Cycle:                              [__________]
Total Number of Shares at Target                            [__________]
March [__________] Board Meeting Date:                  See Section 2(b) of the
PSA Terms


By your acceptance of this Performance Share Award Agreement (“PSA”), you agree
that any Shares will be awarded under and governed by the terms and conditions
of the Plan, the PSA and the Performance Share Award Agreement - Terms and
Conditions (“PSA Terms”), which is attached hereto (this PSA and the PSA Terms
are together referred to as the “Agreement”).


Calculation of Number of Shares Earned. As more fully described in the PSA
Terms, the number of Shares issued on the March [__________] Board Meeting Date
shall be determined based on the product of (i) the Performance Objective Payout
Amount (set forth below) determined based on the cumulative level of achievement
of Sales Growth (“Sales Growth”) and Return on Net Assets Percentage (“RONA%”
and, together with Sales Growth, the “Performance Objectives”), which will be
established for each fiscal year of the three-year Performance Cycle and (ii) a
total shareholder return multiplier (the “TSR Multiplier”) determined based on a
comparison of Staples TSR (as defined below) over the three-year Performance
Cycle against the TSR for the S&P 500 for such period. The Shares, if any,
issued to the Recipient on the March [__________] Board Meeting Date shall fully
vest one day following the date of issuance. The determination of the number of
Shares, if any, to be issued pursuant to this Agreement requires certification
of the Staples Compensation Committee and the Staples Board of Directors at the
end of the Performance Cycle as to the Performance Objectives Payout Amount and
the TSR Multiplier.
 
Performance Objective Payout Amount. The “Performance Objective Payout Amount”
for purposes of calculating the number of Shares earned pursuant to this
Agreement shall be equal to the sum of the “Payout Amount” determined for each
of the three fiscal years within the Performance Cycle. The “Payout Amount” for
each fiscal year shall be equal to the product of (i) 33.33%, for each of
[__________] and [__________], and 33.34% for [__________] , and (ii) the Total
Number of Shares at Target (set forth above) and (iii) the “Payout Factor” for
such fiscal year determined based on the level of achievement of Sales Growth
and RONA% for such fiscal year. Each Performance Objective shall be weighted 50%
for purposes of determining the Payout Factor. The Performance Objectives for
[__________] , the first year of the Performance Cycle, and the associated
Payout Factor for [__________] based on achievement of those objectives, are set
forth below. The Performance Objectives for each of [__________] and
[__________] shall be established in writing by the Compensation Committee
within the first 90 days of each respective fiscal year.




FY [__________] Performance Objectives.




[insert table]








--------------------------------------------------------------------------------




In measuring the achievement of the Performance Objectives for any fiscal year
within the Performance Cycle and calculating the related Payout Factor for any
fiscal year within the Performance Cycle, achievement will be linearly
interpolated between the percentages set forth above based on actual results as
determined and certified by the Committee.


    
TSR Multiplier. The TSR Multiplier shall be (i) +25% if the three-year Staples
TSR is in the top one- third of the S&P 500 TSR, (ii) -25% of the three year
Staples TSR is in the bottom one-third of the S&P 500 TSR and (iii) shall
otherwise be 0%. In each case, TSR shall be calculated over the three-year
period of the Performance Cycle.








Accepted by:
Staples, Inc.








______________________
«FirstName» «LastName»








______________________
Ronald L. Sargent
Chairman and Chief Executive Officer







--------------------------------------------------------------------------------




PERFORMANCE SHARE AWARD AGREEMENT - Terms and Conditions


1.Award. If all the conditions set forth in this Agreement are satisfied, on the
March [__________] Board Meeting Date an award of Shares will be issued under
the Plan to the Recipient named in the accompanying PSA. No Shares will be
delivered to the Recipient until the March [__________] Board Meeting Date, if
at all, (except as provided in Section 7), and the Recipient shall have no
rights to any Shares or any rights associated with such Shares (such as dividend
or voting rights) until the March [__________] Board Meeting Date, if at all.
Except where the context otherwise requires, the term "Staples" shall include
any parent and all present and future subsidiaries of Staples as defined in
Sections 424(e) and 424(f) of the Internal Revenue Code of 1986, as amended or
replaced from time to time (the "Code"). Capitalized terms used but not defined
herein shall have the meaning ascribed to them in the PSA.


2.Conditions for the Award. Except as provided in Sections 3 and 7, an issuance
of Shares on the March [__________] Board Meeting Date shall be made only if:
    


(a)    The Recipient is, and has continuously been, an employee of, or a
consultant to, Staples (or any Surviving Corporation (as defined below))
beginning with the date of this Agreement and continuing through the March
[__________] Board Meeting Date; and
(b)    The Performance Objectives during the Performance Cycle are achieved and
the TSR Multiplier is achieved and applied. The Committee must determine and
certify on the date of its first regularly scheduled meeting following the end
of the Performance Cycle (generally in March) whether, and to what extent, the
Performance Objectives have been achieved and the TSR Multiplier has been
achieved, and then make a recommendation to the Board of Directors with respect
to such determinations. The Board of Directors, upon recommendation of the
Committee, must then determine and certify on the date of its first regularly
scheduled meeting following the end of the Performance Cycle (generally in
March) whether, and to what extent, the Performance Objectives have been
achieved and the TSR Multiplier has been achieved. The date on which the Board
of Directors certifies that the Performance Objectives have been achieved and
certifies that the TSR Multiplier has been achieved shall be the “March
[__________] Board Meeting Date” for purposes of this Agreement.
To determine the number of Shares to be awarded for a Performance Cycle, the
Committee shall apply the formula set forth under the heading Calculation of
Number of Shares Earned on the PSA that forms a part of this Agreement (subject
to the other provisions of this Agreement, including Section 2(a), Section 3,
Section 7 and Section 8). In making its determination, the Committee shall
adjust the Performance Objectives and TSR Multiplier to take into account
accounting changes, acquisitions and divestitures and related charges, other
special one-time or extraordinary gains and/or losses and other one-time or
extraordinary events to the extent permitted under the Plan; provided that the
Committee may not adjust the Performance Objectives or TSR Multiplier to take
into account foreign currency exchange rate fluctuations, changes in corporate
tax rates or recurring store closures consistent with historic patterns (with
widespread, out of the ordinary store closures not being consistent with
historic patterns). In measuring the achievement of Performance Objectives for
any fiscal year within a Performance Cycle and calculating the related
Performance Objective Payout Factor at the end of the Performance Cycle,
achievement will be linearly interpolated between the percentages set forth in
the PSA based upon actual results as determined and certified by the Committee.
3.
Employment Events Affecting Payment of Award.



(a)    Except as provided in Section 3(b) and in Section 7, and subject to
Section 8, if the Recipient is terminated by Staples other than for Cause (as
defined below) or the Recipient Retires, in each case on or prior to the March
[__________] Board Meeting Date, then the Recipient will nevertheless be issued
on the March [__________] Board Meeting Date a number of Shares determined under
Section 2(b) based on the product of (i) the sum of the Payout Amounts for the
completed fiscal years within the Performance Cycle during which the Recipient
was employed by Staples and, for partial fiscal years during which the Recipient
was employed by Staples, a pro rata portion of the Payout Amounts for such
fiscal year based on the days which the Recipient was employed by Staples, and
(ii) the TSR Multiplier. For purposes of this Agreement, “Retire” shall mean the
Recipient terminates employment with the Company after attaining age 55 and at
the time of such termination of employment the sum of the years of service (as
determined by the Staples Board of Directors) completed by the Recipient plus
the Recipient’s age is greater than or equal to 65.




--------------------------------------------------------------------------------




(b)    If the Recipient (i) dies or (ii) becomes disabled (within the meaning of
Section 22(e)(3) of the Internal Revenue Code), in each case on or prior to the
March [__________] Board Meeting Date, then the Recipient or his estate will
nevertheless be issued on the March [__________] Board Meeting Date the number
of Shares determined under Section 2(b) hereof as if the Recipient were still
employed on the March [__________] Board Meeting Date.
(c)    If the Recipient‘s relationship with Staples is terminated by Staples for
Cause on or prior to the March [__________] Board Meeting Date no Shares will
vest and this Agreement will be of no further force or effect as of the date of
the termination of such relationship.
(d)    Shares will be issued to the Recipient solely on account of the
attainment of the Performance Objectives and application of the TSR Multiplier.
Accordingly, no Shares will be issued to the Recipient if the Recipient’s
employment with Staples or an Affiliate is terminated as set forth in Section
3(a) or Section 3(b) unless the Committee determines that the Performance
Objectives Payout Amount and the TSR Multiplier, calculated in a manner set
forth in this Agreement, result in the issuance of Shares hereunder, and the
Committee authorizes the issuance of Shares as described in Section 2(b).
4.Delivery of Shares. Staples shall, within 30 days of the March [__________]
Board Meeting Date (or, if applicable, the date set forth in Section 7), effect
the issuance of any Shares earned hereunder by delivering the Shares to a broker
designated by the Recipient.


5.No Special Employment or Similar Rights. Nothing contained in the Plan or this
Agreement shall be construed or deemed by any person under any circumstances to
bind Staples to continue the employment or other relationship of the Recipient
with Staples for the period prior to or after the March [__________] Board
Meeting Date.


6.
Adjustment Provisions.



(a) Liquidation or Dissolution. In the event of a liquidation or dissolution of
Staples, this Agreement shall be of no further force or effect and no Shares
shall be awarded hereunder, provided that if such liquidation or dissolution
also constitutes a Change in Control as defined in Section 7(a) hereof, then the
provisions of Section 7 and not the provisions of this Section 6(a) shall
govern.
(b) Reorganization Event. In the event of a Reorganization Event as defined in
Section 10(b)(1) of the Plan, the Recipient shall, with respect to the Shares,
be entitled to the rights and benefits, and be subject to the limitations, set
forth in Section 10(b) of the Plan; provided that if such Reorganization Event
also constitutes a Change in Control as defined in Section 7(a) hereof, then the
provisions of Section 7 and not the provisions of this Section 6(b) shall
govern.
(c) Board Authority to Make Adjustments. Any adjustments under this Section 6
will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive. No fractional shares will be issued with respect to Shares on
account of any such adjustments.
7.
Change in Control.



(a) Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(i) A "Change in Control" shall be deemed to have occurred if (A) any "person",
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the "Exchange Act") (other than Staples, any trustee or other fiduciary
holding securities under an employee benefit plan of Staples, or any corporation
owned directly or indirectly by the stockholders of Staples in substantially the
same proportion as their ownership of stock of Staples), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Staples representing 30% or more of the combined
voting power of Staples’ then outstanding securities (other than pursuant to a
merger or consolidation described in clause (1) or (2) of subsection (C) below);
(B) individuals who, as of the date hereof, constitute the Board of Directors of
Staples (as of the date hereof, the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by Staples’ stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other




--------------------------------------------------------------------------------




than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Staples, as such terms are used in Rule
14a-11 of Regulation 14A under the Exchange Act) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; (C) the stockholders of Staples approve a merger or consolidation of
Staples with any other corporation, and such merger or consolidation is
consummated, other than (1) a merger or consolidation which would result in the
voting securities of Staples outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 75% of the combined voting power
of the voting securities of Staples or such surviving entity outstanding
immediately after such merger or consolidation, or (2) a merger or consolidation
effected to implement a recapitalization of Staples (or similar transaction) in
which no "person" (as defined above) acquires more than 30% of the combined
voting power of Staples’ then outstanding securities; or (D) the stockholders of
Staples approve an agreement for the sale or disposition by Staples of all or
substantially all of Staples’ assets, and such sale or disposition is
consummated.
(ii) "Surviving Corporation" shall mean (x) in the case of a Change in Control
pursuant to clause (A) or clause (B) of Section 7(a)(i), Staples; (y) in the
case of a Change in Control pursuant to clause (C) of Section 7(a)(i), the
surviving or resulting corporation in such merger or consolidation; and (z) in
the case of a Change in Control pursuant to Clause (D) of Section 7(a)(i), the
entity acquiring the majority of the assets being sold or disposed of by
Staples.
(b) Effect of Change in Control. Notwithstanding the provisions of Section 2, if
(i) a Change in Control of Staples occurs after the date of this Agreement and
(ii) within one year following the closing of the Change in Control, but on or
prior to the March [__________] Board Meeting Date, the employment of the
Recipient is terminated by the Company without Cause (as defined in Section 8(c)
hereof) or the Recipient terminates employment with the Company for Good Reason
(as defined below), then the greater of (X) a number of Shares equal to the
Number of Shares at Target or (Y) the number of Shares determined to be issuable
under Section 2(b) of this Agreement will be issued to the Recipient. Any Shares
issued pursuant to this Section 7 shall be issued (A) within 10 days following
the date of termination of employment of the Recipient, provided that the Change
in Control qualifies as a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(i) or (b) on the March [__________]
Board Meeting Date if the Change in Control does not so qualify.
For purposes of this Agreement, “Good Reason” shall mean (i) a material
diminution in the duties, authority and responsibilities of the Recipient, (ii)
a material reduction in the Recipient’s base compensation or (iii) the
relocation of the Recipient’s principal place of employment by more than an
additional 50 miles from his or her primary residence as of the closing of the
Change in Control. In order to terminated on account of Good Reason, (i) the
Recipient must provide notice to the Company within 60 days of the event
triggering Good Reason, (ii) the Company must have 30 days following the receipt
of such notice to cure such event and (iii) the Recipient must actually
terminate employment with the Company within six months following the date of
the notice.
8.
Forfeiture and Recovery for Misconduct



(a)    Right of Recovery.
Notwithstanding any other provision of the Plan or this Agreement to the
contrary, if the Board of Directors of Staples (or its authorized designee, the
“Board”) determines during the Recovery Period (as defined in this Section 8(a)
below) that a Recipient has engaged in any of the conduct set forth in clauses
(ii) through (v) of Section 8(c) (which determination shall be conclusive,
“Misconduct”), the Board, subject to the limitations set forth in this Section
8, may in its sole discretion (1) terminate such Recipient’s participation in
the Plan and/or (2) treat any right to earn Shares pursuant to this Agreement
and the Plan as forfeited, and/or (3) demand that the Recipient pay in cash or
transfer in Shares the amount described in Section 8(b); provided, however, that
in the event the Board determines during the Recovery Period that the Recipient
engaged in Misconduct as described in clause (v) of Section 8(c) (“Restatement
Misconduct”), the Board shall in all circumstances, in addition to any other
recovery action taken, require forfeiture and demand repayment pursuant hereto.
“Recovery Period” means (1) if the Misconduct relates to Restatement Misconduct,
or the Misconduct consists of acts or omissions relating to Staples’ financial
matters that in the discretion of the Board are reasonably unlikely to be
discovered prior to the end of the fiscal year in which the Misconduct occurred
and the completion of the outside audit of Staples’ annual financial statements,
the period during which the Recipient is employed by Staples and the




--------------------------------------------------------------------------------




period ending 18 months after the Recipient’s last day of employment; (2) if the
Misconduct relates to the breach of any agreement between the Recipient and
Staples, the term of the agreement and the period ending six months following
the expiration of the agreement, and (3) in all other cases, the period during
which the Recipient is employed by Staples and the period ending six months
after the Recipient’s last day of employment. If during the Recovery Period the
Board gives written notice to the Recipient of potential Misconduct, the
Recovery Period shall be extended for such reasonable time as the Board may
specify is appropriate for it to make a final determination of Misconduct and
seek enforcement of any of its remedies described above. Staples’ rights
pursuant to this Section 8 shall terminate on the effective date of a Change in
Control and no Recovery Period shall extend beyond that date except with respect
to any Recipient for which the Board prior to such Change in Control gave
written notice to such Recipient of potential Misconduct.
For purposes of administratively enforcing its rights under this Section 8,
during any period for which potential Misconduct has been identified by Staples,
the Board may (1) suspend such Recipient’s participation in the Plan, or with
respect to any award under the Plan, or (2) temporarily withhold, in whole or in
part, the award of any Shares pursuant to this Agreement and the vesting of any
award or the transfer of any shares relating to any award made under the Plan.
(b)    Amount of Recovery.
With respect to Misconduct described in Section 8(c)(ii) (breach of agreement)
and Section 8(c)(iii) (violation of Code of Ethics), and in addition to Staples’
right to effect a termination of participation and a forfeiture of any right to
earn Shares under this Agreement and the Plan, at the Board’s discretion, vested
Shares shall be deemed repurchased by Staples at a repurchase price of zero and
ownership of all right, title and interest in and to the Shares shall be
forfeited and revert to Staples as of the date of such termination; or, if the
Recipient at such time no longer owns such Shares, Staples shall be entitled to
recover from the Recipient the gross profit earned by the Recipient upon the
disposition (whether by sale, gift, donation or otherwise) of such Shares.
With respect to Misconduct described in Section 8(c)(iv) (intentional deceitful
acts), and in addition to Staples’ right to effect a termination of
participation and a forfeiture of outstanding awards and the Recipient’s right
to earn Shares under this Agreement and the Plan, the Board may recover from the
Recipient the amount (in cash or Shares) determined by the Board in its sole
discretion to represent the financial impact of the Misconduct upon Staples;
provided, however, that such recovery amount shall be reduced by the value of
any forfeited outstanding awards under this Agreement (value to be determined by
the fair market value of the Shares as of the award grant date for any such
forfeited outstanding performance share awards and the issuance date fair market
value of any forfeited Shares) and any amounts recovered from the Recipient
under Staples’ cash bonus plans and other short term or long term incentive
plans as a result of such Misconduct.
With respect to Restatement Misconduct, and in addition to Staples’ right to
effect a termination of participation and a forfeiture of outstanding awards and
right to earn Shares under this Agreement and the Plan, vested Shares that were
the subject of an award with a Performance Cycle that includes any portion of a
fiscal year that is the subject of an accounting restatement shall be deemed
repurchased by Staples at a repurchase price of zero and ownership of all right,
title and interest in and to such Shares shall be forfeited and revert to
Staples as of the date of such termination; or, if the Recipient at such time no
longer owns such Shares, Staples shall be entitled to recover from the Recipient
(1) the gross profit earned by the Recipient upon the disposition (whether by
sale, gift, donation or otherwise) of such Shares and (2) the gross profit
earned by the Recipient upon the disposition (whether by sale, gift, donation or
otherwise) of any securities of Staples during the twenty-four (24) month period
following the first public issuance of the financial statements that ate the
subject of an accounting restatement.
The term “recover” or “recovered” shall include, but shall not be limited to,
any right of set-off, reduction, recoupment, off-set, forfeiture, or other
attempt by Staples to withhold or claim payment of an award or any proceeds
thereof (including any proceeds from the sale or other disposition of Shares).
For purposes of any recovery of Shares, Staples may treat Shares as fungible and
shall not be required to identify, trace, or recover specific Shares. Staples’
right of forfeiture and recovery of awards shall not limit any other right or
remedy available to Staples for an Recipient’s Misconduct, whether in law or
equity, including but not limited to injunctive relief, terminating the
Recipient’s employment with Staples, or taking other legal action against the
Recipient.




--------------------------------------------------------------------------------




The amount that may be recovered under this Section 8 shall be determined on a
gross basis without reduction for taxes paid or payable by a Recipient.
(c) Definition of Cause. "Cause," as determined by Staples (or any successor)
(which determination shall be conclusive), shall mean:
(i)     Willful failure by the Recipient to substantially perform his or her
duties with Staples (other than any failure resulting from incapacity due to
physical or mental illness); provided, however, that Staples has given the
Recipient a written demand for substantial performance, which specifically
identifies the areas in which the Recipient’s performance is substandard, and
the Recipient has not cured such failure within 30 days after delivery of the
demand. No act or failure to act on the Recipient’s part will be deemed
“willful” unless the Recipient acted or failed to act without a good faith or
reasonable belief that his or her conduct was in Staples’ best interest; or
(ii)    Breach by the Recipient of any provision of any employment, consulting,
advisory, proprietary information, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Recipient and Staples,
including, without limitation, the Proprietary and Confidential Information
Agreement and/or the Non-Compete and Non-Solicitation Agreement; or
(iii)    Violation by the Recipient of the Code of Ethics; or
(iv)    The Recipient’s engagement in intentional deceitful act(s) that results
in (1) an improper personal benefit, or (2) injury to Staples; or
(v)    The Recipient’s engagement in fraud or willful misconduct (not acting in
good faith or with reasonable belief that conduct was in the best interests of
Staples) that significantly contributes to Staples preparing a material
financial restatement, other than a restatement of financial statements that
became materially inaccurate because of revisions to generally accepted
accounting principles; or
(vi)    Failure by the Recipient to devote his or her full working time to the
affairs of Staples except as may be authorized in writing by Staples’ CEO or
other authorized Staples official; or
(vii)    The Recipient’s engagement in business other than the business of
Staples except as may be authorized in writing by Staples’ CEO or other
authorized Staples official; or
(viii)    The Recipient’s engagement in misconduct, which is demonstrably and
materially injurious to Staples.
For purposes of the definition of Cause contained in Section 8(c)) regarding
forfeiture and recovery for Misconduct, any reference therein to Staples (other
than with respect to defining the Board of Directors) shall also include any
entity that Staples directly or indirectly controls.
9.Withholding Taxes. Staples’ obligation to deliver the Shares shall be subject
to the Recipient’s satisfaction of all applicable federal, state and local
income and employment tax withholding requirements. Staples may deduct any such
tax obligations from any payment of any kind otherwise due to the Recipient,
including salary and bonus payments, and may withhold or sell a sufficient
number of Shares on behalf of the Recipient to satisfy such tax obligations.
Subject to Staples’ prior approval, which may be withheld in its sole
discretion, the Recipient may elect to satisfy such tax withholding obligations
(i) by causing Staples to withhold Shares or (ii) by delivering to Staples
shares of Common Stock already owned by the Recipient.






--------------------------------------------------------------------------------




10.Transferability. This Agreement may not be sold, assigned, transferred,
pledged, hypothecated or otherwise disposed of (whether by operation of law or
otherwise) (collectively, a “transfer”) by the Recipient, except that this
Agreement may be transferred by the laws of descent and distribution. The
Recipient may only transfer Shares that may be issued pursuant to this Agreement
following a Vesting Date.


11.
Miscellaneous.



(a) Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by Staples and the Recipient
unless the Board of Directors determines that the amendment or modification,
taking into account any related action, would not materially and adversely
affect the Recipient.
(b) All notices under this Agreement shall be mailed or delivered by hand to
Staples at its main office, Attn: Secretary, and to the Recipient to his or her
last known address on the employment records of Staples or at such other address
as may be designated in writing by either of the parties to one another.
(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.
    




